Exhibit 10.37

 

AMENDMENT NO. 1 TO LEASE AGREEMENT

 

This Amendment No. 1 to Lease Agreement (the “Amendment”) dated as of July 1,
2005, amends that certain Lease Agreement (the “Lease”) by and between PETRO
STOPPING CENTERS, L.P., a Delaware limited partnership (“Lessor”) and PETRO
TRUCKSTOPS, INC., a Delaware corporation (“Lessee”), dated November 12, 1998, to
be effective July 1, 1999, pertaining to real property and improvements located
at the Petro Stopping Center in Shreveport, Louisiana, and more particularly
described in the Lease. Capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Lease.

 

RECITALS:

 

WHEREAS, Section 1 of the Lease provides for an initial term to expire on
June 30, 2002 with one (1) three (3) year renewal option to expire on June 30,
2005; and

 

WHEREAS, Lessee has requested and Lessor has agreed to further extend said Term
as provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises contained in the Lease,
as amended by this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

  1. The term of the Lease is hereby extended to June 30, 2010. Thereafter, the
term of the Lease shall automatically renew for successive terms of one (1) year
each until terminated by either Lessor or Lessee with ninety (90) days prior
written notice to the other party.

 

  2. The Lease, as amended by this Amendment, shall remain in full force and
effect between the parties in accordance with its terms and conditions. All
terms not otherwise defined herein shall have the meaning subscribed thereto in
the Lease.



--------------------------------------------------------------------------------

THUS DONE AND PASSED on the 29th day of November, 2005, to be effective as of
the date first above written, at the City of El Paso, State of Texas, the
undersigned party having affixed its signature in the presence of me, Notary,
and the undersigned competent witnesses, after due reading of the whole.

 

WITNESSES:                   LESSOR:         PETRO STOPPING CENTERS, L.P.      
  By:   /s/ Edward Escudero                 (Edward Escudero),                
Chief Financial Officer

 

Notary Public

 

THUS DONE AND PASSED on the 29th day of November, 2005, to be effective as of
the date first above written, at the City of El Paso, State of Texas, the
undersigned party having affixed its signature in the presence of me, Notary,
and the undersigned competent witnesses, after due reading of the whole.

 

WITNESSES:                   LESSEE:         PETRO TRUCKSTOPS, INC.         By:
  /s/ James A. Cardwell, Jr.,                

(James A. Cardwell, Jr.,) President

 

Notary Public